Citation Nr: 0948248	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a headache disorder 
(claimed as due to a blow to the back of the head and 
encephalitis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1967 to May 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran has a diagnosis of 
pedophilia and, accordingly, has given consideration to the 
U.S. Court of Appeals for Veterans Claims holdings in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009). Because this diagnosis by 
its very nature involves misconduct, it is not a compensable 
disability (and therefore does not fall within the purview of 
Clemons). 


FINDINGS OF FACT

1. It is not shown that the Veteran has a diagnosis of PTSD; 
there is no credible supporting evidence that his claimed in-
service stressors occurred.  

2. On service entrance examination it was noted that the 
Veteran had headaches prior to service; a headache disability 
was not manifested in service; it is not shown that the 
Veteran sustained a head injury in service; and it is not 
shown that any current headache disorder is related to the 
Veteran's service or to any event therein. 


CONCLUSIONS OF LAW

1. Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2009).

2. Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. P473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  A May 2005 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter informed the 
Veteran of disability rating and effective date criteria.  He 
has had ample opportunity to respond/supplement the record 
and has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO 
arranged for two VA examinations in August 2008.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims. 

        PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

On July 1967 service entrance examination the Veteran 
reported a history of depression or excessive worry. 

The Veteran's STRs are silent for psychiatric complaints, 
findings, treatment, or diagnosis.  

A 1985 inpatient treatment record from Oregon State Hospital 
reflects the Veteran was being treated as a participant in a 
sex offender program.  A clinical history report from this 
hospitalization notes that he reported that during military 
training he was harassed and humiliated by a black drill 
sergeant, including being forced to expose himself in front 
of others, and identify his penis as his "gun."  The 
diagnoses were pedophilia and ego-dystonic homosexuality.  

1997 treatment records from Grande Ronde Hospital are silent 
for complaints, findings, treatment, or diagnosis relating to 
PTSD (or any other psychiatric symptoms/disabilities). 

On August 2008 VA PTSD examination, the Veteran reported that 
in basic training he called his rifle a gun by mistake and 
two black drill sergeants told him that his gun was his penis 
and that he was to pull out his gun.  He reported that he 
exposed himself in front of the drill sergeants and a clerk 
and they laughed at him.  He also reported that the next day 
he was pulled out of the shower by a group of men, dragged to 
a field, covered in shaving cream, and dumped in the dirt.  
The examiner opined that the Veteran "does not currently 
meet any criteria for Posttraumatic Stress Disorder as he did 
not meet criteria B, C, or D as it relates to exposing 
himself to a drill sergeant."  The diagnosis was pedophilia.  

The Veteran alleges he suffers from PTSD as a result of:  (1) 
Being forced to expose himself and humiliated during basic 
training, (2) witnessing a rape by another soldier while in a 
foxhole in Korea, and (3) witnessing fellow servicemen 
wounded and engaging in combat with, and killing, North 
Korean soldiers while on ambush and search and destroy 
missions in the DMZ.  None of these alleged stressors is 
corroborated by credible supporting evidence, and the Veteran 
has not provided any identifying information to allow VA to 
seek verification/corroboration of the alleged events.  The 
Board notes that generally (unless criminal/disciplinary 
action was initiated) events involving death, injury, or 
abuse of civilians are not verifiable.  Furthermore, while 
the Veteran apparently related an account of his alleged 
stressor event to a private postservice examiner in 1985 
(note page of prison evaluation he has submitted), the mere 
repetition of his account by an examiner cannot service as 
verification that a stressor event actually occurred.  
Consequently, a threshold requirement for establishing 
service connection for PTSD is not met. 

In addition, to establish service connection for PTSD there 
must be a medical diagnosis of such disability in accordance 
with 38 C.F.R. § 4.125(a).  See 38 C.F.R. § 3.304(f).  There 
is no competent (medical) evidence of record showing a 
diagnosis of PTSD.  On August 2008 VA examination the 
examiner found that the Veteran did not meet any of the 
criteria for PTSD.  In the absence of proof of a present 
disability there is no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hence, 
another threshold requirement for establishing service 
connection for PTSD is not met. The Veteran is not competent 
to establish by his own statements/testimony that he has 
PTSD.  He is a layperson, lacking the training/expertise to 
opine regarding medical diagnosis and causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007). 

As the Veteran has failed to meet threshold legal 
requirements for establishing entitlement to the benefit 
sought, the preponderance of the evidence is against his 
claim of service connection for PTSD.  Consequently, the 
claim must be denied.

	A Headache Disorder

On July 1967 service entrance examination a past history of 
frequent or severe headaches and dizziness or fainting 
spells, and a severe headache in connection with a surgical 
procedure were noted.  However, the examiner indicated that 
the cephalgia and dizziness had not been recurring recently.  
Consequently, it is not shown that a headache disorder was 
noted on service entrance, or that there is clear and 
unmistakable evidence that a chronic headache disorder pre-
existed service (and the Veteran is presumed sound as to a 
headache disorder on service entrance).  See 38 U.S.C.A. 
§ 1111. 

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to headaches/a headache 
disorder in service.  They are also silent for any trauma to 
the head in service.  On March 1969 separation examination 
the Veteran reported a past history of frequent or severe 
headaches.  It was noted he had "headaches - prior to 
service."  (emphasis added)

1997 treatment records from Grande Ronde Hospital are silent 
for complaints, findings, treatment, or diagnosis relating to 
headaches. 

On August 2008 VA neurological examination the Veteran 
reported that prior to service, from 1965-1967, he had 
throbbing headaches at the crown and bi-temporal area, 
lasting 15 minutes to an hour, at an intensity of 8 or 9 on a 
1-10 scale.  The headaches occurred 3-4 times per year.  He 
also reported one headache with a fever that led to 
hospitalization for meningitis.  He related that during basic 
training he sustained a closed head injury (being hit with a 
stick).  He was unsure whether he momentarily lost 
consciousness (he indicated he was dazed but continued to 
participate in training and did not seek medical assistance).  
He reported that his complaints at the time included a left 
occipital headache that lasted 10-15 minutes.  He related 
that thereafter he had intermittent occipital headaches that 
radiated to the temples, and recurred 6 times per year for 
the duration of his military service.  The Veteran reported 
that currently he experienced headaches 2-4 times per year in 
the crown of the head, with some lightheadedness, usually 
lasting 5-6 minutes.  The headaches were exacerbated by 
stress and relieved by relaxation.  Neurological evaluation 
was normal and noncontributory.  The examiner opined that the 
Veteran's history of throbbing crown and bi-temporal 
headaches had features of migraines and that unilateral 
radiating occipital headaches after head trauma may have been 
posttraumatic but the reoccurrence pattern was less 
suggestive of such.  The examiner summarized, stating that 
"[the Veteran's] current crown headaches with 
lightheadedness are general, possibly aggravated by stress, 
and more likely unrelated to headaches experienced during his 
military service or prior."    

Inasmuch as a headache disorder is not shown to have been 
manifest during service (or for decades thereafter), service 
connection for such disability on the basis that a chronic 
headache disorder became manifest in service and persisted is 
not warranted.  The Board has noted the Veteran's recent 
accounts that he had headaches throughout service (but did 
not report/seek treatment for such).  As there is no 
corroboration for these accounts in contemporaneous records, 
and because there is evidence that appears to contradict his 
accounts (i.e., the notation on service separation that the 
Veteran's history of headaches referred to pre-service 
headaches), finds his accounts compensation-driven, and not 
credible.   

The Veteran may still establish service connection for a 
headache disorder by affirmative evidence showing he has such 
disability and competent (medical) evidence that relates the 
disability to an event, injury, or disease in service.  The 
report of the VA neurological examination notes that the 
Veteran has features of a migraine disorder.  He alleges that 
such disorder is related to a head injury in service.  
Notably, there is no evidence in his military records (or 
prior to the filing of his claim for service connection) that 
he sustained such an injury in service.  Consequently, the 
Board finds those accounts not credible (significantly, the 
Veteran has indicated that he did not report, or seek 
treatment for, the injury in service).  Furthermore, there is 
no competent evidence in the record that suggests that any 
current headache disorder might be related to the Veteran's 
service.  The only competent (medical) evidence of record in 
this matter is the opinion of the August 2008 VA examiner, 
and that opinion is against his claim.  

In light of the foregoing, the preponderance of the evidence 
is against the Veteran's claim; accordingly, the claim must 
be denied.


ORDER

Service connection for PTSD is denied.

Service connection for a headache disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


